       Case 2:18-cv-00207-TOR           ECF No. 53       filed 04/08/20     PageID.3048 Page 1 of 1



Arnold&Porter                                                             Drew A. Harker
                                                                          +1 202.942.5022 Direct
                                                                          Drew.Harker@arnoldporter.com




                                                         April 8, 2020


         VIA ECF

         Hon. Chief Judge Thomas O. Rice
         United States District Court
         Eastern District of Washington
         Thomas S. Foley United States Courthouse
         920 W Riverside Ave.
         Spokane, WA 99201

                 Re:     Planned Parenthood of Greater Washington and North Idaho, et al. v.
                         United States Department of Health and Human Services, et al., Case No.
                         2:18-cv-00207

         Dear Judge Rice:

                We represent Plaintiffs in the above-referenced action. We write, with
         Defendants’ consent, to advise the Court that the Parties are exploring settlement in this
         matter. Consequently, the parties respectfully request that the Court adjourn the
         Telephonic Scheduling Conference currently set for April 15, 2020, at 8:30 am, while
         settlement discussions proceed. We will timely apprise the Court at the conclusion of our
         negotiations.

                 We are available should the Court need additional information.



                                                         Respectfully,

                                                         /s/ Drew A. Harker

                                                         Drew A. Harker


         cc: Counsel of record (via ECF)



I   Arnold & Porter Kaye Scholer LLP
    601 Massachusetts Ave, NW | Washington, DC 20001-3743 | www.arnoldporter.com
